ACCEPTED
                                                                                        01-14-00997-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   2/20/2015 1:18:33 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                                  N O . 01-14-00997-CV

                                                                        FILED IN
                               In the First Court of Appeals     1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                      Houston, Texas             2/20/2015 1:18:33 PM
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk
              Perry D. Felix d/b/a Han's Laser Technology Co., Appellant

                                            v.

                                Prosperity Bank, Appellee


                    From the 164th District Court, Harris County, Texas
                                  Cause No. 2013-50191


                  JOINT MOTION TO EXTEND TIME TO FILE
                APPELLANT’S AND CROSS-APPELLANT’S BRIEF


         Appellant Perry D. Felix d/b/a Han's Laser Technology Co. (“Felix”)

and Cross-Appellant Prosperity Bank (“Prosperity”) file this Joint Motion

for Extension of Time to File Appellant’s and Cross-Appellant’s Briefs

pursuant to TRAP 38.6 and TRAP 10.5 (b), and would respectfully show the

Court the following:

         1.       Appellant’s and Cross-Appellant’s Briefs are calendared as due on

February 23, 2015. No previous extensions have been requested.

         2.       This motion is not brought for purpose of delay, rather that

justice may be done.



20090252.20140460/2089744.1
         3.       Specifically, the original clerk’s record was filed January 22, 2015.

Prosperity requested a supplemental clerk’s record on January 29, 2015 and a

second supplemental clerk’s record on January 30, 2015.               We have been

informed by the district clerk that such record(s) will not be available until

March 2, 2015. Accordingly, the parties ask the Court’s indulgence to afford

the district clerk adequate time to supplement the record.

         4.       Based on the foregoing and in the interest of justice, the

undersigned ask the Court for an extension time of at least 30 days for filing

their respective Appellant’s and Cross-Appellant’s Briefs.

         WHEREFORE, Appellant Perry D. Felix d/b/a Han's Laser Technology

Co. and Cross-Appellant Prosperity Bank respectfully request that the Court

grant this motion and extend for 30 days or such other period as the Court

may determine the time for the filing of Appellant’s and Cross-Appellant’s

Briefs.




20090252.20140460/2089744.1
                                             2
                              Respectfully submitted,

                              HIRSCH & WESTHEIMER, P.C.

                              By: /s/ Michael D. Conner
                                 Michael D. Conner
                                 State Bar No. 04688650
                                 E-mail: mconner@hirschwest.com
                                 William “Pat” Huttenbach
                                 State Bar No. 24002330
                                 E-mail: phuttenbach@hirschwest.com
                                 Jacob M. Stephens
                                 State Bar No. 24066143
                                 E-mail: jstephens@hirschwest.com
                                 1415 Louisiana, 36th Floor
                                 Houston, Texas 77002
                                 Telephone: (713) 220-9162
                                 Facsimile: (713) 223-9319

                              ATTORNEYS FOR
                              APPELLEE/CROSS-APPELLANT,
                              PROSPERITY BANK


                              By: /s/ J. Steven Stewart (by permission)
                                 J. Steven Stewart
                                 State Bar No: 19210500
                                 5353 West Alabama, Suite 605
                                 Houston, Texas 77056
                                 Telephone: (713) 977-3447
                                 Facsimile: (832) 201- 9117
                                 E-mail: jss@jstevenstewart.com

                              ATTORNEY FOR APPELLANT
                              PERRY D. FELIX D/B/A HAN'S
                              LASER TECHNOLOGY CO.




20090252.20140460/2089744.1
                                3
                              CERTIFICATE OF CONFERENCE

     On February 12, 2015, I spoke with Mr. J. Steven Stewart, counsel for
Appellant, who agreed to join this motion.

                                            /s/ Michael D. Conner
                                            Michael D. Conner

                              CERTIFICATE OF COMPLIANCE

      I do hereby certify that this document complies with the typeface
requirements of Tex. R. App. P. 9.4(e) because it has been prepared in a
proportionally spaced typeface using Microsoft Word 2013 in 14 point
Goudy Old Style font.

                                            /s/ Michael D. Conner
                                            Michael D. Conner

                                CERTIFICATE OF SERVICE

      On the 20th day of February, 2015, the foregoing document was
served pursuant to Rule 21a of the Texas Rules of Civil Procedure
as indicated below:

                                       J. Steven Stewart
                                5353 West Alabama, Suite 605
                                   Houston, Texas 77056
                                E-mail: jss@jstevenstewart.com
                                        Via E-Service


                                            /s/ Michael D. Conner
                                            Michael D. Conner




20090252.20140460/2089744.1
                                              4